Citation Nr: 0104372	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed alcohol 
dependence.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to May 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that, in a rating decision dated in September 
1999, which granted service connection for PTSD, the RO 
incorrectly informed the veteran that such decision was 
considered to fully satisfy the veteran's current appeal for, 
among other things, service connection for alcohol 
dependence.  As the veteran may be entitled to a separate 
grant of service connection for alcohol dependence, the 
issues remain as framed on the previous page.  



REMAND

The veteran asserts that she is entitled to service 
connection for alcohol dependence and that her service-
connected PTSD is more severe than the current rating 
indicates.  

The veteran was most recently afforded a VA examination in 
October 1999 which resulted in diagnoses of PTSD and chronic 
alcohol dependence.  The examiner also assigned a Global 
Assessment of Functioning score of 50 and went on to state 
that, while the veteran was deemed competent to manage her 
financial affairs, it was his opinion that she was not able 
to maintain any gainful employment at this time.  

Due to the findings on most recent VA examination, 
specifically, the combined diagnoses of PTSD and chronic 
alcohol dependence, the GAF of 50, indicative of serious 
symptomatology, and the examiner's opinion that the veteran 
was unemployable, the Board finds that a contemporaneous 
examination of the veteran to determine the nature and likely 
etiology of her alcohol dependence and the current severity 
of the service-connected PTSD, as well as association with 
the claims file of any records of treatment would materially 
assist in the adjudication of the veteran's claim.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed again to submit 
competent evidence to support her claims.  

Finally, the Board notes that, as the TDIU issue is 
inextricably intertwined with the remaining issues on appeal, 
consideration of the TDIU issue should be deferred until 
those issues are resolved.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
alcohol dependence at any time since 
service and the service-connected PTSD 
since October 1999.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
her assertion that she suffers from 
current disability manifested by alcohol 
dependence due to or the result of the 
service-connected PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of her alcohol 
dependence and the current severity of 
the service-connected PTSD.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
likelihood that the veteran is currently 
suffering from disability manifested by 
alcohol dependence due to or as the 
result of the service-connected PTSD.  In 
addition, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to whether the overall 
service-connected psychiatric disability 
prevents the veteran from securing and 
following substantially gainful 
employment or is productive of total 
occupational and social impairment.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim, to 
include consideration of all pertinent 
laws and regulations.  See Allen v. 
Principi, No. 99-7199, 2001 U.S. App. 
LEXIS 1433 (Fed. Cir. Feb. 2, 2001).  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




